DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “218” has been used to designate both the driver in data retrieval unit 104, and a directed line connecting receiver 204 with storage and processing 210 in data acquisition unit 102 (see FIG. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0002], line 5: “include” appears instead of “includes” 
Paragraph [0015], line 1: “for method” appears instead of “for a method” 
Paragraph [0020], line 5: “resources may” appears instead of, perhaps, “resources that may” 
Paragraph [0028], line 11: “processing 222” appears instead of “processing circuitry 222” 
Paragraph [0028], line 13: “processing and storage 222” instead of “processing and storage circuitry” or “processing circuitry and storage 222” 
Paragraph [0028], line 16: “processing 222” appears instead of “processing circuitry 222” 
. Paragraph [0028], line 18: “processing 222” appears instead of “processing circuitry 222” 
Paragraph [0028], line 19: “processing 222” appears instead of “processing circuitry 222” 
Paragraph [0029], line 2: “energies” appears instead of “energizes” 
Paragraph [0030], line 14: “218” appears; this reference number is used for a driver 218 (see objection to drawings, above) 
Paragraph [0043], line 7: “sides modules” appears instead of “side modules” 
Paragraph [0061], line 4: “control” appears instead of “controlled” 
Paragraph [0062], line 5: “generates” appears instead of “generate” (GPS receiver 406 is to receive transmitter satellite signals and generate … ; processing circuitry 408 does not generate the GPS time value, according to the figure) 
Paragraph [0063], lines 3, 5, and 7: “us” appears instead of “µs” 
Paragraph [0065], line 8: an opening parenthesis appears without a corresponding closing parenthesis 
Paragraph [0065], lines 10 and 13: “us” appears instead of “µs” 
Paragraph [0071], line 1: “for method” appears instead of “for a method”. 
Appropriate correction is required. 

Claim Objections
Claims 15 and  18 are objected to because of the following informalities: 
Claim 15, line 4: “housing” appears instead of “housing;” 
Claim 18, line 21: “apply” appears instead of “applying”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "gradually" in claim 1 (lines 19 and 24) is a relative term which renders the claim indefinite.  The term “gradually " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "gradually" in claim 8 (line 18) is a relative term which renders the claim indefinite.  The term “gradually " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Nothing in the written description or drawings provide any indication of the time scale over which the term “gradually” is to be understood, or any other way to define the extent of its degree. 
Claims 2-10, 19, and 20 depending on claims 1 or 18 are likewise indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray et al. (US 8,605,543, hereinafter “Ray ’543”). 
As to claim 1, Ray ’543 discloses a seismic data acquisition unit (Abstract), comprising: 
a housing (col. 7, lines 9-13, lines 18-33, lines 57-60, the language used, “seismic acquisition system”, :autonomous, individual … units”, “on board”. “external precision time reference”, “wireless receiver”, “housed in a fully enclosed case”, etc., all point to the units having housings), and disposed within the housing (col. 7, lines 57-60): 
circuitry configured to detect and digitize a seismic signal (col. 1, lines 55-56; col. 2, lines 18-28, lines 53-56); and 
timing circuitry configured to control a time of acquisition of each sample of the seismic signal, the timing circuitry comprising: 
a voltage controlled oscillator (FIG. 3, reference number 108; col. 8, lines 25-30); 
a local clock incremented by the voltage controlled oscillator (FIG. 3, reference number 110; col. 8, lines 25-30); and 
a reference time receiver (FIG. 3, reference number 106; col. 8, lines 25-30); 
wherein the timing circuitry is configured to (see col. 13, line 38 to col. 14, line 32): 
power on the reference time receiver to generate a reference time value based on signals received from a reference time source (FIG. 7); 
measure time deviation of the local clock from the reference time value (FIG. 6); 
determine a first adjustment value to apply to the voltage controlled oscillator over a first time interval during which the reference time receiver is not powered on, wherein the first adjustment value is selected to gradually bring the local clock into synchronization with the reference time source over the first time interval (FIG. 6); and 
apply the first adjustment value to set the voltage controlled oscillator to produce an output frequency selected to gradually bring the local clock into synchronization with the reference time source at a time the reference time receiver is next powered (FIG. 6). 
As to claim 2, Ray ’543 further discloses that the timing circuitry is configured to: 
determine a second adjustment value to apply to the voltage controlled oscillator over a second time interval during which the reference time receiver is powered on, wherein the second adjustment value is selected to maintain the local clock in synchronization with the reference time source throughout the second interval; wherein the second interval starts at an end of the first interval (FIGS. 6 and 7, col. 13, line 38 to col. 14, line 32, in particular col. 13, lines 55-61); and
apply the second adjustment value to set the voltage controlled oscillator to produce an output frequency selected to maintain the local clock in synchronization with the reference source throughout the second time interval (FIGS. 6 and 7, col. 13, line 38 to col. 14, line 32, in particular col. 13, lines 55-61). 
As to claim 3, Ray ’543 further discloses that the second time interval comprises time from when the reference time receiver is powered up until the reference time receiver generates a reference time value (FIGS. 6 and 7, col. 13, line 38 to col. 14, line 32). 
As to claim 4, Ray ’543 further discloses that the second adjustment value is selected to correct only for time deviation from the reference time source accumulated during the second time interval (col. 9, line 42 to col. 13, line 13). 
As to claim 5, Ray ’543 further discloses that the timing circuitry is configured to determine the first time interval based on the time deviation (FIG. 6; col. 13, line 38 to col. 14, line 32). 
As to claim 6, Ray ’543 further discloses that the timing circuitry is configured to: power the reference time receiver for a time sufficient to generate the reference time; and power off the reference time receiver responsive to generation of the reference time (FIG. 7). 
As to claim 7, Ray ’543 further discloses that the first adjustment value is selected to correct for deviation from the reference time source accumulated prior to the first time interval and during the first time interval (col. 9, line 42 to col. 13, line 13). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ray ’543 in view of Bersenev et al. (US 7,511,452). 
As to claim 8, Ray ’543 teaches the seismic data acquisition unit of claim 1 as discussed above.  However, Ray ’543 does not teach: communication circuitry comprising: a first transmitter plate adjacent a wall of the housing; a second transmitter plate adjacent the wall of the housing; and a driver coupled to the first transmitter plate and the second transmitter plate; wherein the communication circuitry is configured to differentially drive the digitized seismic signal onto the first transmitter plate and the second transmitter plate to communicate the digitized seismic signal to a data retrieval unit that is external to the data acquisition unit via: a first capacitor comprising the first transmitter plate and the wall of the housing; and a second capacitor comprising the second transmitter plate and the wall of the housing.  Bersenev teaches a system, comprising: a data acquisition unit (Title, "portable electronic device), comprising: a housing (FIG. 3, reference number 12), and disposed within the housing: communication circuitry configured to communicate signals to a data retrieval unit external to the data acquisition unit (FIG. 2), the communication circuitry comprising: a first transmitter plate (FIG. 2, reference number 20); and a first driver coupled to the first transmitter plate (FIG. 2, reference number 62; col. 3, line 64 to col. 4, line 5); and the data retrieval unit (FIGS. 1, 2), comprising: a first receiver plate (FIG. 2, reference number 26); a first receiver coupled to the first receiver plate (col. 2, lines 65-66); and an alignment structure configured to: receive the data acquisition unit (FIGS. 1, 3); and align the first transmitter plate with the first receiver plate to form a capacitor, wherein the housing serves as a dielectric layer between the first transmitter plate and the first receiver plate (FIGS. 1, 3; col. 4, lines 6-7), and therefore suggests communication circuitry comprising: a first transmitter plate adjacent a wall of the housing; a second transmitter plate adjacent the wall of the housing; and a driver coupled to the first transmitter plate and the second transmitter plate; wherein the communication circuitry is configured to differentially drive the digitized seismic signal onto the first transmitter plate and the second transmitter plate to communicate the digitized seismic signal to a data retrieval unit that is external to the data acquisition unit via: a first capacitor comprising the first transmitter plate and the wall of the housing; and a second capacitor comprising the second transmitter plate and the wall of the housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the seismic data acquisition unit of claim 1 as taught by Ray ’543, in combination with communication circuitry comprising: a first transmitter plate adjacent a wall of the housing; a second transmitter plate adjacent the wall of the housing; and a driver coupled to the first transmitter plate and the second transmitter plate; wherein the communication circuitry is configured to differentially drive the digitized seismic signal onto the first transmitter plate and the second transmitter plate to communicate the digitized seismic signal to a data retrieval unit that is external to the data acquisition unit via: a first capacitor comprising the first transmitter plate and the wall of the housing; and a second capacitor comprising the second transmitter plate and the wall of the housing as suggested by Bersenev, since such combination enables a secure wireless link that does not consume too much power. 
As to claim 9, Ray ’543 as modified by Bersenev teaches the seismic data acquisition unit of claim 8 as just discussed.  However, Ray ’543 does not teach that the communication circuitry further comprises: a first receiver plate; a second receiver plate; and a receiver coupled to the first receiver plate and the second receiver plate; wherein the communication circuitry is configured to differentially receive information transmitted by the data retrieval unit via the first receiver plate and the second receiver plate.  Bersenev further teaches plural plates in the data retrieval unit and in the data acquisition unit (FIG. 2), and therefore further suggests that the communication circuitry further comprises: a first receiver plate; a second receiver plate; and a receiver coupled to the first receiver plate and the second receiver plate; wherein the communication circuitry is configured to differentially receive information transmitted by the data retrieval unit via the first receiver plate and the second receiver plate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the seismic data acquisition unit of claim 8 as taught by Ray ’543 as modified by Bersenev, in combination with the communication circuitry further comprising: a first receiver plate; a second receiver plate; and a receiver coupled to the first receiver plate and the second receiver plate; wherein the communication circuitry is configured to differentially receive information transmitted by the data retrieval unit via the first receiver plate and the second receiver plate as suggested by Bersenev, since such combination better enables a secure wireless link that does not consume too much power. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ray ’543 in view of Bersenev, and further in view of Partovi et al. (US 7,952,322) and Ray et al. (US 2005/0052951, hereinafter "Ray '951"). 
As to claim 10, Ray ’543 as modified by Bersenev teaches the seismic data acquisition unit of claim 8 as discussed above.  However, Ray ’543 does not teach: power receiver circuitry disposed within the housing, the power receiver circuitry comprising a coil; wherein the power receiver circuitry is configured to: receive, via the coil, an oscillating current induced in the coil by an oscillating magnetic field generated external to the housing; apply the oscillating current to charge an energy storage device that powers the seismic data acquisition unit; extract, from the oscillating current, a location value that uniquely identifies a physical location of the seismic data acquisition unit; and wherein the communication circuitry is configured to append the location value to seismic data acquisition unit identification information to be transmitted to the data retrieval unit via the first transmitter plate and the second transmitter plate.  
Partovi teaches inductive power transfer to a portable device using a magnetic field created by passage of alternating current through a coil in a charging device, and received by a coil in the portable device, then rectified and used to charge the portable device, the charging device incorporating multiple coils to ensure alignment, and that data can be transferred using the coils (FIGS. 1-5, for example; FIGS. 6, 9, 11, 17; Abstract; col. 3, lines 18-39; 47-48; col. 4, line 39 to col. 5, line 3), and therefore suggests power receiver circuitry disposed within the housing, the power receiver circuitry comprising a coil; wherein the power receiver circuitry is configured to: receive, via the coil, an oscillating current induced in the coil by an oscillating magnetic field generated external to the housing; apply the oscillating current to charge an energy storage device that powers the seismic data acquisition unit.  It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the system of claim 8 as taught by Ray ’543 as modified by Bersenev, in combination with power receiver circuitry disposed within the housing, the power receiver circuitry comprising a coil; wherein the power receiver circuitry is configured to: receive, via the coil, an oscillating current induced in the coil by an oscillating magnetic field generated external to the housing; apply the oscillating current to charge an energy storage device that powers the seismic data acquisition unit as suggested by Partovi, since such combination saves cost by providing a uniform charging configuration for multiple portable devices. 
Ray '951 teaches that individual data acquisition units include location data that is transferred along with the recorded seismic data (paragraph [0055], lines 7-12; paragraph [0121], lines 8-14), and therefore suggests the power receiver circuitry configured to: extract, from the oscillating current, a location value that uniquely identifies a physical location of the seismic data acquisition unit; and wherein the communication circuitry is configured to append the location value to seismic data acquisition unit identification information to be transmitted to the data retrieval unit via the first transmitter plate and the second transmitter plate.  It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the system of claim 8 as taught by Ray ’543 as modified by Bersenev, in combination the power receiver circuitry configured to: extract, from the oscillating current, a location value that uniquely identifies a physical location of the seismic data acquisition unit; and wherein the communication circuitry is configured to append the location value to seismic data acquisition unit identification information to be transmitted to the data retrieval unit via the first transmitter plate and the second transmitter plate as suggested by Ray '951, since such combination eliminates the need to keep the data acquisition units in a particular order upon retrieval, data transfer and charging, and then storage. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10, 310,110. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) practice of the instant invention is obvious in view of one or more of the claims of US 10,310,110, and (2) practice of the instant invention would infringe one or more of the claims of US 10,310,110.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645